Citation Nr: 1735102	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1973 and from January 1991 to October 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016 a videoconference hearing was held before the undersigned; a transcript has been associated with the record. 

A July 2016 Board decision denied service connection for a psychiatric disability to include PTSD (and an earlier effective date for the award of service connection for diabetes mellitus).  The Veteran appealed the Board's decision as to the psychiatric disability claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision to the extent that it denied service connection for a psychiatric disability, and to remand the case to the Board.  The Court in April 2017 granted the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 Joint Motion, the parties noted several deficiencies in the Board's July 2016 decision.  The parties found that the Board did not adequately consider McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement to establish service connection has been met, even if the disability resolves prior to the Board's adjudication of the claim), when it concluded that there was no "unequivocal diagnosis of an acquired psychiatric disability" during the period considered in the appeal, because the Board acknowledged a diagnosis of manic disorder on a March 2010 VA examination.  Moreover, an April 2012 VA neuropsychologist assigned the Veteran a diagnosis of adjustment disorder.  Such discrepancy is not explained.  Further, the parties observed that while the March 2010 and April 2012 VA examinations were conducted according to the criteria of the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), the VA subsequently promulgated a new rule, providing that from the effective of August 4, 2014, claims pending before the AOJ and not yet certified to the Board would be conducted pursuant to the updated criteria of DSM-5.  Here, the AOJ did not certify the Veteran's appeal to the Board until July 2015, after the issuance of the new rule.  In light of the ambiguity regarding whether the Veteran has a clear diagnosis of an acquired psychiatric disability during the pendency of the instant claim, and the rule change regarding the criteria for evaluating psychiatric disabilities, the Board finds that a remand for a new VA examination necessary.  To the extent practicable, such examination should take place at the Hines VA Medical Center (VAMC), as specifically requested by the Veteran on a couple of occasions (as the parties to the Joint Motion noted).  

The parties to the Joint Motion also noted that the April 2014 VA examiner referred to a negative TBI screen in records of VA treatment from Hines VAMC (the date of the record was not specified), which were not a part of the Veteran's claims file at that time.  Since then, additional records from VAMCs, including the Hines and Jesse Brown VAMCs, for the period from 2003 to July 2016 were associated with the claims file, but they do not include notation of a negative TBI screen.  Therefore (because evidence constructively of record is outstanding), development for the Hines VAMC record referencing a negative TBI screen, as well as all updated outpatient records of the Veteran's VA psychiatric evaluations and treatment is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain, for association with the claims file, the following VA records:  (a) the complete updated (since July 2016) VA outpatient records pertaining to the Veteran's psychiatric evaluations and treatment; and (b) the specific Hines VAMC record showing a negative TBI screen (which the April 2014 VA examiner referenced, but did not specify the date of the record).  If any records identified are unavailable, the scope of the search must be documented in the file.    

2.  The AOJ should the arrange for a psychiatric examination of the Veteran (at Hines VAMC., if possible-if not there should be an explanation in the record why that is so) to determine the nature and etiology of any psychiatric disability that he may have, or is shown by the record since the filing of his claim in February 2010.  The Veteran's claims file must be reviewed by the examiner.

Based on a review of the claims folder and examination of the Veteran, the examiner should offer an opinion, with full supporting rationale, as to whether, since February 2010, the Veteran has/had a psychiatric disability (including PTSD) that meets/met the criteria of DSM-5, the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (as the parties to the Joint Motion found, DSM-IV does not apply in this case).  If PTSD is diagnosed, the examiner must identify the stressor(s) underlying the diagnosis, and should comment upon the link between the symptomatology and the stressor(s).

If the Veteran is found to have/have had a diagnosis of a chronic acquired psychiatric disability during the pendency of the instant claim (since February 2010), the examiner is requested to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability has/had its onset in service or is/was otherwise etiologically related to his active service.  In light of the Veteran's history of alcohol/polysubstance dependence, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such dependence is/was a manifestation of a diagnosed psychiatric disability. 

All opinions must be accompanied by an adequate reasons and bases.  Such reasons and bases may include, but are not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports.  If the examiner finds that the record does not support a valid diagnosis of a chronic acquired psychiatric disability, the rationale must include comment on the significance of the (above-noted) March 2010 diagnosis of manic disorder and the April 2012 diagnosis of adjustment disorder.

If the examiner is unable to provide the requested opinion without resorting to mere speculation, he/she must explain why that is so.  

3.  When the above development is completed, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

